Bicknell, C. C.
The appellee brought this suit to foreclose a mortgage. The defendants were the widow and heirs *600of the mortgagor and one Philander Boyd. There was a judgment against all the defendants that the mortgage be foreclosed.
The defendant Boyd appealed; the other defendants were duly notified of the appeal, and they became co-appellants. Their assignment of errors is as follows:
“ Philander H. Boyd, Sarah E. Brown, Mattie E. Brown, Jacob E. Brown, Sadie Brown, appellants, v. Janetta Pfeifer, appellee.
“ The appellants say there is manifest error, etc., in this, namely:
“ 1. The court erred in overruling the demurrer of the appellant Philander H. Boyd to the complaint.
“ 2. The court erred in sustaining the demurrer to the second and third paragraphs of the answer of Philander EL Boyd, appellant. For which errors the appellants pray that, the judgment be in all things reversed.
(Signed) “M. and M.,
“Attorneys for appellants.”
The appellee claims that these assignments of error present no question, and in this she is right.
• The assignment of errors is the complaint of the appellants, in this court, and no question will be considered which is not; properly presented in such assignment. Williams v. Riley, 88: Ind. 290."
Here is a joint assignment of errors, with specifications, charging errors as against one only of the appellants. But a joint assignment of errors, like any other joint complaint, is not sufficient unless it states a cause of action in favor of' all the co-parties. This has often been decided. Owen v. Cooper, 46 Ind. 524; Durham v. Craig, 79 Ind. 117; Eichbredt v. Angerman, 80 Ind. 208; Towell v. Hollweg, 81 Ind. 154; Feeney v. Mazelin, 87 Ind. 226.
No question being properly presented, the judgment ought, to be affirmed.
Pee Cueiam. — It is therefore ordered, on the foregoing; *601opinion, that the judgment of the court below be and the same is hereby in all things affirmed, at the costs of the appellants.
Filed May 29, 1884.